Citation Nr: 0204202	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  98-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, his wife, his son




ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1943.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the newly 
reopened issue of service connection for degenerative 
arthritis, lumbar spine, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the matters decided herein has been obtained.

2.  The veteran's right foot injury is not causally or 
etiologically related to service.

3.  A Board decision dated in March 1945 denied service 
connection for arthritis.

4.  The evidence associated with the claims file subsequent 
to the March 1945 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  A right foot injury was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a), 3.306 (2001).

2.  The Board's March 1945 decision, which denied entitlement 
to service connection for arthritis, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1100, 20.1104 (2001).

3.  New and material evidence has been presented to reopen 
the claim for service connection for degenerative arthritis 
of the lumbar spine.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§  3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In that regard, 
the Board finds that while the new law and accompanying 
regulations were enacted during the pendency of this appeal, 
and have not been considered by the RO, there is no prejudice 
to the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

I.  Service connection for a right foot injury

The veteran, in February 1998, filed a claim for entitlement 
to service connection for a right foot injury which he 
contends was sustained while in service.  More specifically, 
he contends that he injured his right foot while walking on 
frozen ground.  A veteran is entitled to service connection 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2001).  However, the mere 
fact of an in-service injury is not enough, there must be 
evidence of a chronic disability resulting from that injury.  
If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support a claim.  See 38 C.F.R. § 3.303(b).

The veteran's service medical records show no indication of 
diagnosis or treatment for an injury to the right foot.

Evidence added to the claims file with regard to a right foot 
injury includes lay statements from several of the veteran's 
friends dated in July 1998 and August 1998.  All the 
statements refer to the veteran having been in good health 
prior to entering service.  The statements also refer to the 
fact that the veteran was unable to do any type of work and 
was a "messed up wreck" when he returned from service.  No 
specific disability was mentioned in these statements.  
Statements from acquaintances of the veteran, dated in April 
and May 2000, are to the effect that the veteran was able to 
ride horses and make mining props before service, but 
thereafter could not do much due to pain in his lower back 
and legs.

A personal hearing was conducted before a hearing officer at 
the RO in September 1998.  The veteran testified that he 
injured his right foot while walking on frozen ground on the 
way to the mess hall.  He stated that he received no 
treatment for the injury at that time.  The veteran also 
testified that all medical records for treatment following 
service were unavailable because the doctor who treated him 
is now deceased.  He claimed that he was unable to walk at 
times due to his right foot injury, however he also stated 
that no doctor had ever provided a diagnosis of a disability 
of the right foot.

Based on the evidence contained in the record, the Board 
finds that service connection for a right foot injury is not 
warranted.  The veteran has asserted that he injured his 
right foot walking on frozen ground.  However, the veteran's 
service medical records make no reference to an injured right 
foot, nor any reference to treatment for an injured right 
foot.  As well, there is no reference to an injured right 
foot contained anywhere else in the record, beyond the 
veteran's contentions.  Further, there is no medical evidence 
that shows the veteran suffers from a current disability as a 
result of the injured foot.

The Board does acknowledge that the veteran has not been 
afforded a VA examination with this claim.  However, the 
Board finds that a VA examination to provide a nexus opinion 
is not necessary in this case.  A VA examination is necessary 
only when the record contains competent evidence of a current 
disability and some evidence that the current disability may 
be associated with military service.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In addition, according to the VA 
regulation implementing the VCAA, evidence indicating that a 
disability or symptoms may be associated with the claimant's 
service could be satisfied by evidence showing continuity of 
symptoms of a disability since the veteran's release from 
active duty, post-service treatment for a condition, or other 
possible association with military service.  Id.  There are 
no post-service treatment records which an examiner could 
review to aid in a determination of a nexus to service.

In the case at hand, there is no possibility of a 
relationship to military service, without a diagnosis of a 
current disability.  The only suggestion of a relationship to 
military service is from statements from the veteran.  
However, a layperson, such as the veteran, can provide 
accounts of visible symptoms, but such evidence is different 
from the capability of a layperson to offer evidence that 
requires medical knowledge, such as a diagnosis of a medical 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

Based on the record, the Board finds and concludes that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.  Accordingly, 
the Board concludes that service connection for a right foot 
injury is not warranted.

II.  New and material evidence to reopen claim for service 
connection for degenerative arthritis of the lumbar spine

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine, on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claim, but also sufficient to grant service 
connection.  A March 1945 Board decision denied service 
connection for arthritis.  That decision is final.  
38 U.S.C.A. §§ 7103(a); 7104(a), (b) (West 1991 & Supp. 
2000).  In February 1998, the veteran submitted a request to 
reopen his claim for service connection.  

A claim will be reopened if new and material evidence has 
been submitted since the last decision denying the claim on 
any basis.  38 U.S.C.A. §§  5108, 7104; 38 C.F.R. §§ 
3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board's March 1945 denial was based on a conclusion that 
the veteran's arthritic condition pre-existed military 
service and was not aggravated therein.

A July 1975 rating decision, in pertinent part, listed the 
issue of service connection for a back injury.  The rating 
decision, however, contains no discussion of this issue, 
although degenerative arthritis of the thoracic spine was 
noted therein to be a nonservice-connected disorder.  The 
notice to the veteran, dated later that month, informed the 
veteran that service connection had been denied for his back 
condition.  Because it appears that the rating decision did 
no more than deny service connection for a thoracic spine 
disability and there is no discussion therein to determine 
the basis of the denial for a "back condition", the Board 
does not consider the July 1975 rating to be a denial of 
service connection for degenerative arthritis of the lumbar 
spine.

The evidence added to the claims folder since the March 1945 
denial of the veteran's claim of entitlement to service 
connection for degenerative arthritis includes the reports of 
VA examinations conducted in June 1975 and May 1976 and 
private doctor statements, received in March 1976 and dated 
in March 1975.  More recently, lay statements of the 
veteran's friends and associates were submitted.  
Osteoarthritis of the spine and osteoarthritis of the 
cervical, dorsal and lumbar spine were diagnosed at the VA 
examinations, respectively.  The private medical statements 
diagnosed unstable low back with possible disk syndrome and 
unsteady low back, weakness and muscle spasm.  The lay 
statements indicate that the veteran appeared to be in good 
health prior to service, as well as stating that upon 
returning from service, the veteran could no longer work or 
do pretty much anything due to the pain in his lower back and 
legs.  

A personal hearing was conducted in September 1998.  The 
veteran testified that he injured his back when falling in 
the shower and from lifting garbage cans and large sides of 
beef while on duty.  The veteran stated that the inservice 
doctors taped him up and took an x-ray, but did not provide 
any explanations or any further treatment.  The veteran also 
claimed that he had no back problems prior to service, and 
has had numerous problems since.  The veteran's son also 
testified that his father has had back problems from as far 
back as he could remember.

The September 1998 statement from one of the veteran's 
private physicians indicated, following a review of numerous 
medical reports, that it was difficult to determine due to 
the length of time whether the veteran's work in service 
caused the arthritis that he has now or had aggravated an 
arthritic condition.  However, the physician also stated that 
given the fact that arthritis was not present on an initial 
examination and that it was affected by the work during his 
service, there could be a causal relationship between the 
two.  The same physician also submitted a September 1999 
statement in which he reiterated his opinion that it appeared 
as likely as not that the veteran's pain is connected with 
his service.

Upon examination of the evidence, the Board finds that the 
September 1998 statement from one of the veteran's private 
physicians is new and material evidence sufficient to reopen 
the veteran's claim of service connection for degenerative 
arthritis of the lumbar spine.  The statement is the first 
evidence presented which provides a possible connection 
between the veteran's arthritic condition and his work during 
service.  As such, it constitutes new evidence.  This 
evidence becomes particularly important to the veteran in 
proving that he sustained an in-service injury which 
eventually led to his current back problems.  In this case, 
the veteran claims service connection for degenerative 
arthritis of the lumbar spine, so any evidence tending to 
show a connection between the veteran's present back 
condition and his service speaks to a material part of his 
claim, and must be considered material evidence.

After reviewing the foregoing evidence, the Board finds that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for degenerative arthritis of the lumbar spine.  
The Board finds that this evidence is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and the 
claim is reopened.


ORDER

Service connection for a right foot injury is denied.

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for degenerative arthritis, lumbar spine, and to 
this extent, the appeal is granted.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

